Citation Nr: 1628472	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for thoracolumbar scoliosis with intervertebral disc syndrome of the lumbar spine and degenerative arthritis changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran's preexisting scoliosis was aggravated by his active service.

2.  Intervertebral disc syndrome of the lumbar spine with degenerative arthritis changes is related to the Veteran's thoracic scoliosis.


CONCLUSION OF LAW

The criteria for service connection for thoracolumbar scoliosis with intervertebral disc syndrome of the lumbar spine and degenerative arthritis changes are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his scoliosis preexisted, and was aggravated by, his active duty service.  He also contends that his intervertebral disc syndrome and degenerative changes in the lumbar spine are related to his scoliosis.  

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the evidence supports a grant of service connection for thoracolumbar scoliosis with intervertebral disc syndrome of the lumbar spine and degenerative arthritis changes.

In this case, when examined in November 1973 in connection with his enlistment, notation was made of mild scoliosis of the spine.  Nevertheless, the Veteran was deemed qualified for military service.  The condition was not considered disqualifying.

During an October 2010 VA/QTC examination, the Veteran reported having injured his back during active duty changing a tire.  The Veteran's service treatment records do not show this injury, but do reflect that the Veteran complained of low back pain in January and April 1974.  The report of the Veteran's November 1977 separation medical examination provides that clinical evaluation of his spine revealed a shallow thoracic scoliosis convexed to the right.  

The report of an October 2009 QTC examination provides that the Veteran's scoliosis was "equally likely as not worsened by both military service and also by natural progression."  The examiner stated that he could not comment whether the additional diagnoses of degenerative arthritis of the lumbar and thoracic spine, and cervical and lumbar spine spasms, were due to military service.  

In a May 2010, report, a QTC examiner set forth the results of a detailed examination.  The examiner provided a diagnosis of intervertebral disc syndrome of the cervical and lumbar spine with degenerative arthritis changes.  The examiner provided the opinion that it was at least as likely as not that this diagnosis was related to the Veteran's thoracic scoliosis.  

Based on a longitudinal review of the record, and giving the veteran the benefit of the doubt, based on the evidence outlined above, the Board finds that service connection is reasonably warranted for the Veteran's back disorder.  The record contains a favorable opinion from a physician essentially to the effect that the veteran's scoliosis had been aggravated beyond normal progression during his active service and a favorable opinion from another physician that the Veteran's intervertebral disc syndrome and degenerative changes in the lumbar spine are related to his scoliosis.  

In light of the foregoing, the Board finds that service connection for thoracolumbar scoliosis with intervertebral disc syndrome of the lumbar spine and degenerative arthritis changes is warranted.  



ORDER

Service connection for thoracolumbar scoliosis with intervertebral disc syndrome of the lumbar spine and degenerative arthritis changes is granted.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


